Citation Nr: 1314184	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post operative residuals of hemorrhoidectomies with anal stricture.

2.  Entitlement to a compensable disability rating for contact dermatitis.  

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the low back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The case was certified to the Board by the Hartford, Connecticut RO.  

The issue of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the low back is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appellate period post operative residuals of hemorrhoidectomies with anal stricture were manifested by occasional involuntary bowel movements necessitating wearing of a pad.

2.  Throughout the appellate period contact dermatitis has been manifested by at least 5 percent, but less than 20 percent of the entire body or exposed areas affected during periods of flare-ups.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for post operative residuals of hemorrhoidectomies with anal stricture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Codes 7332, 7336 (2012).

2.  The criteria for a 10 percent, but no higher, for contact dermatitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a May 2008 pre-rating letter of the information and evidence needed to substantiate and complete a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part of the evidence VA will attempt to obtain.  The letter also provided notice as to how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, including VA medical records and records from the Social Security Administration.  In addition, the Veteran was also afforded VA examinations in June 2008 and August 2011 which are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  In this regard, the examinations were performed by qualified medical professionals and the examination reports contain the necessary physical findings upon which to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria.)  The appellant has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F3d 1362   (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

In sum, there is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Analysis

In this case, the Veteran asserts that post operative residuals of hemorrhoidectomies and contact dermatitis have worsened and that higher evaluations are warranted.  For the reasons discussed below, the Board finds that a 30 percent rating is warranted for post operative residuals of hemorrhoidectomies with anal stricture, and that a 10 percent rating is warranted for contact dermatitis.

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in the Veteran's condition, it is necessary to consider his complete medical history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of service-connected disability is at issue, the primary concern is the present level of that disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Post operative residuals of hemorrhoidectomies

Historically, the Veteran underwent an external hemorrhoidectomy during service in 1971.  At that time, a proctoscopy demonstrated posterior rectal fissures and internal hemorrhoids.  Post-service, the Veteran underwent hemorrhoidectomies in the mid-1970s and in 1984.  Since the 1984 surgery, he has complained of anal incontinence with loose stools.  A June 1985 VA examination report reflects that sphincter tone was quite weak and attempts to contract the sphincter voluntarily were also weak.  

The Veteran filed a claim for an increased rating in May 2008.  His service-connected disability has been evaluated as 10 percent disabling by analogy under Diagnostic Code 7399-7336.  The hyphenated diagnostic code indicates that the Veteran has an unlisted disability rated on the basis of hemorrhoids, external or internal.  See 38 C.F.R. § 4.20 (2012).  

Under Diagnostic Code 7336, a noncompensable evaluation is assigned for mild or moderate hemorrhoids; a 10 percent evaluation is assigned for hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent evaluation is assigned for persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has also considered other potentially relevant diagnostic codes.  Impairment of sphincter control is evaluated under Diagnostic Code 7332.  A noncompensable evaluation is warranted for healed or slight impairment, without leakage.  A 10 percent evaluation is warranted for constant slight, or occasional moderate leakage.  A 30 percent evaluation is warranted occasional involuntary bowel movements, necessitating wearing of pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Stricture of the rectum and anus is evaluated under Diagnostic Code 7333.  A 30 percent evaluation is warranted for moderate reduction of lumen, or moderate constant leakage.  A 50 percent evaluation is warranted for great reduction in lumen, or extensive leakage.  38 C.F.R. § 4.114, Diagnostic Code 7333 (2012).

The report of a June 2008 VA examination reflects the Veteran's complaints of loose stools anywhere from two to five or six times per day, anal itching that occurred every six to eight weeks, and pain during episodes of constipation that occurred every six to eight weeks.  He also said he had fecal incontinence that required him to wear pads three or four days out of the month.  He reported using Preparation H suppositories to treat his symptoms as needed, and had rectal bleeding every six to eight weeks with his stool.  It was noted that he had iron deficiency anemia and a colonoscopy had been recommended.  

On physical examination, there was evidence of fecal leakage.  There was pain on rectal examination.  The size of the lumen was 0.5 centimeters (cm).  There was evidence of anemia, but no evidence of residuals of a colostomy, fissures, rectal prolapse, or acute evidence of bleeding.  There was evidence of previous hemorrhoid surgery at the 7:00 position with a well-healed scar.  There were no external hemorrhoids.  There was a small 4 millimeter (mm) redundant tissue 1 cm away from the anal opening in the 7:00 position.  Rectal tone was tight.  The examiner diagnosed the Veteran as having a history of internal and external hemorrhoids with fecal leakage.  

An October 2008 VA gastroenterology outpatient note reflects that the Veteran was seen for anemia.  It was noted that he had a family history of colon cancer and a colonoscopy had been recommended, but the appellant had refused to undergo the study.  It was also noted that he had recently been diagnosed with prostate cancer and was presenting with iron deficiency anemia.  

In November 2008, he underwent a colonoscopy and no significant findings were reported.  

The report of an August 2011 VA examination reflects the Veteran's complaints of occasional rectal bleeding with constipation, burning, and diarrhea.  He denied anal itching, difficulty passing a stool, pain, tenesmus, and swelling.  He reported mild fecal incontinence with occasional leakage requiring the use of a pad.  He said he wore a pad as needed when he had loose stools, which requires changing two to three times a day.  He had not worn a pad in over a week.  He denied constipation, but said that he occasionally had hard stools with blood on the tissue paper.  He said this occurred rarely, approximately twice a year.  

On physical examination, there were no hemorrhoids present.  There was no anorectal fistula or rectal stricture present.  It was noted that the Veteran had impaired sphincter, which was described as "relaxed."  There was no evidence of leakage.  There was a hemorrhoid tag at 9:00.  The diagnosis was residual hemorrhoid tag with relaxed anal sphincter.  It was noted that the Veteran had intermittent leakage of stool because of the relaxed sphincter, which required the use of pads two to three times per day but did not interfere with his activities of daily living or prevent him from doing anything.

The Veteran's records from the Social Security Administration reflect that he was found disabled due to a primary diagnosis of carpal tunnel syndrome and a secondary diagnosis of osteoarthritis in multiple joints.

In this case, the Board does not find that a rating higher than 10 percent is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7336.  The Veteran has not had hemorrhoids with persistent bleeding during the appeal period.  Thus, the criteria for a 20 percent rating are not met.  In fact, although a residual skin tag was noted, the June 2008 and August 2011 examinations indicated that he did not have hemorrhoids.  

The evidence does, however, show that his disorder is manifested by impaired sphincter control and fecal incontinence with loose stools.  Hence, the Board finds that his disability is more appropriately evaluated under Diagnostic Code 7332, for impairment of sphincter control.  In this respect, the June 2008 VA examiner indicated that sphincter tone was tight, but the Veteran's medical history and lay statements indicate that he has impaired sphincter control.  Indeed, the August 2011 VA examiner indicated that the Veteran's sphincter was relaxed.  Under Diagnostic Code 7332, the Board finds that a higher, 30 percent rating is warranted for occasional involuntary bowel movements, necessitating the wearing of a pad.  In this regard, the Veteran has reported having to occasionally wear a pad for incontinence when he has loose stools.  It is unclear whether these episodes involve involuntary bowel movements or fecal leakage, but resolving the benefit of the doubt in the Veteran's favor, the Board finds that such symptomatology approximates a 30 percent rating.  

The Board has considered whether an evaluation in excess of 30 percent is warranted but finds that it is not.  The evidence does not indicate that the Veteran has extensive leakage and fairly frequent involuntary bowel movements.  In June 2008, the Veteran said that he had to wear pads three or four days a month with loose stools.  In August 2011, it was noted that he had not worn pads for over a week.  Evidence of fecal leakage was observed in June 2008, but was not observed in August 2011.  Thus, the evidence preponderates against finding that the Veteran has extensive leakage with frequent involuntary bowel movements; therefore, the criteria for a higher, 60 percent rating are not warranted under Diagnostic Code 7332.  Likewise, the evidence does not indicate a great reduction of the rectal lumen or extensive leakage.  Therefore, a higher, 50 percent rating is also not warranted under Diagnostic Code 7333, for stricture of the rectum and anus.

In reaching this decision, the Board considered the Veteran's lay statements that describe his bowel movements, fecal incontinence, and wearing of pads.  The Veteran is certainly competent to describe his observations, and the Board finds these statements are credible.  Here, the symptoms described are contemplated in the 30 percent rating.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation.

In sum, the Board finds that, although the criteria for a 30 percent rating are met, a rating higher than 30 percent is not in order. 

Contact Dermatitis

The Veteran's contact dermatitis has been evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema.  A noncompensable evaluation is warranted when there is less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

An April 2008 VA outpatient treatment note reflects that the Veteran presented to establish care at the Middleton Outpatient Clinic.  His primary concern was eczema, which he said had flared up over the past few months.  He said he scratched intensely until his skin bled and that he could not identify any triggers.  On physical examination, he had red, pruritic wheels mostly on the legs with multiple superficial excoriations from scratching; there was no evidence of secondary infection.  He was given topical corticosteroid creams and an antihistamine.  

The report of a June 2008 VA examination reflects the Veteran's complaints of worsening eczema of the hands and legs over the prior six months.  He said his VA primary care physician had given him a topical corticosteroid cream and that he had used an over the counter lotion.  This regimen reportedly had helped his hands, but not his legs, and that if he stopped treatment, the rash would reappear.  He said during flare-ups, he was unable to sleep.  He denied any systemic symptoms.  

On physical examination, the Veteran had diffuse xerosis with sun damaged skin in the photo distributed areas.  His upper extremities, including his hands and trunk were clear.  On his lower extremities, there were several hemorrhagic crusted 1-3 mm papules and no excoriations.  His feet were without interdigit scaling, flaking, and cracking; however, his nails were thickened with subungual debris.  The percentage of body affected by eczema was approximately 10 to 15 percent and the percentage of exposed body surface area was approximately 0 to 20 percent, depending on the clothing worn.  There was no acne, alopecia, or hypohidrosis noted.  The diagnosis was psoriatic eczema.

A May 2009 VA primary care note reflects that the Veteran reported a one-week history of pruritic rash on his right wrist and forearm, which he believed was from poison ivy exposure.  A few erythematous papules were noted on his anterior right wrist and forearm.  The assessment was contact dermatitis and he was given hydrocortisone cream.  

The report of an August 2011 VA examination reflects the Veteran's history of treatment of dermatitis with hydrocortisone cream and camphor/menthol lotion.  The examiner noted that a topical corticosteroid and other topical medications were used on a constant or near-constant basis.  The examiner also noted the Veteran's constant or near-constant use of systemic corticosteroids or other immunosuppressive medications, but did not list any medications and did not indicate that this applied to the Veteran's condition.  The record does not elsewhere indicate that the Veteran has been treated with such medications and the undersigned finds that this appears to have been checked in error.  The examiner indicated that the Veteran had not had any other treatment for dermatitis in the past 12-months other than the topical medications noted above and no debilitating episodes.  

On physical examination, the Veteran had no dermatitis or eczema.  The examiner stated that the Veteran had no evidence of rash on his hands, that he likely had an allergic reaction to chemicals he was no longer exposed to, and that he now wore gloves when using any cleaning products.  The Veteran reported that the rash was in remission as a result of using topical steroid cream and Sarna lotion as needed.

In this case, the Board finds that the evidence for and against a higher 10 percent rating is in relative equipoise.  In June 2008, the Veteran was examined during a period of flare-up and the examiner indicated that 10 to 15 percent of the body was affected or 0 to 20 percent of the exposed surface area (depending on the clothing worn).  These findings are commensurate with a 10 percent rating under Diagnostic Code 7806.  

In August 2011, the Veteran was examined during a period of remission and none of his skin was affected, but the use of constant or near-constant topical therapy was noted.  These findings are commensurate with a noncompensable rating under Diagnostic Code 7806.  The nature of the Veteran's service-connected skin disability is one that involves periods of flare-up and remission.  Accordingly, considering the Veteran's symptoms during flare-ups and resolving the benefit of the doubt in his favor, the Board finds that a higher 10 percent rating is warranted throughout the appeal period.  

The Board, however, does not find that a rating higher than 10 percent is warranted at any time during the appeal period.  The evidence has never shown 20 to 40 percent of the Veteran's entire body has been affected even during a period of flare-up.  The Board acknowledges that the June 2008 VA examiner noted that 0 to 20 percent of the Veteran's exposed areas were affected and that 20 percent is at the bottom range of the criteria for a higher 30 percent rating.  The examiner, however, noted that the exposed area affected was dependent on the clothes worn by the Veteran.  The Board notes that the area that was primarily affected was the Veteran's legs, which would be mostly covered by trousers.  Therefore, the Board finds that the area of the body affected during flare-ups most closely approximates a 10 percent rather than a 30 percent evaluation.  Furthermore, the Veteran has not received systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks during a 12-month period.  Therefore, the criteria for a higher 30 percent rating under Diagnostic Code 7806 are not met.  

In reaching this decision, the Board has considered the Veteran's lay statements that describe skin symptomatology and treatment, including an itchy rash affecting his hands and legs, periods of flare-up and remission, and treatment with topical medications and antihistamines.  The Veteran is certainly competent to describe his observations, and the Board finds these statements are credible.  Here, the symptoms described are contemplated in the 10 percent rating and do not provide a basis for a higher evaluation.

In sum, the Board finds that, although the criteria for a 10 percent rating are met, a rating higher than 10 percent is not in order. 

Other Considerations

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  Regarding the Veteran's post operative residuals of hemorrhoidectomies, he has primarily described fecal incontinence and leakage with loose stools, necessitating the use of pads, which is specifically contemplated in Diagnostic Code 7332.  Furthermore, Diagnostic Code 7332 provides for higher ratings for more severe impairment of sphincter control.  He has also described very rare instances of blood with bowel movements and he has a history of hemorrhoids, which is contemplated in Diagnostic Code 7336.  

Regarding the Veteran's contact dermatitis, he has reported episodes of pruritic rashes on his hands and legs, which were treated with topical corticosteroids, over the counter lotions, and antihistamines.  Such symptomatology is specifically contemplated in Diagnostic Code 7806, which also provides for higher ratings for more severe dermatitis requiring additional treatment.  

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board considered the United States Court of Appeals for Veterans Claims' (Court's) decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  Here, however, it is noted that a claim for individual unemployability was separately adjudicated and denied by the RO in an unappealed December 2009 rating decision.  As noted in Rice, a total disability evaluation based on individual unemployability due to service connected disorders may be pursued as a separate claim from a claim for increased rating.  Accordingly, given the specific procedural background in this case, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  is not deemed to be a component of the current appeal. 

In this case, the Board finds that a 30 percent rating, but no higher, is warranted for post operative residuals of hemorrhoidectomies, and that a 10 percent rating, but no higher, is warranted for contact dermatitis.  

In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a 30 percent rating for post operative residuals of hemorrhoidectomies with anal stricture is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to a 10 percent rating for contact dermatitis is granted, subject to criteria applicable to the payment of monetary benefits.


REMAND

A review of the record reflects that additional development on the claim of entitlement to an increased rating for degenerative joint disease of the low back is warranted.  Specifically, additional clarification is needed with respect to the most recent August 2011 VA examination.

The Veteran's low back disability is currently evaluated as 10 percent disabling under Diagnostic Code 5003, for degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Id.  The primary criteria for rating spine disability - to include based on limitation of motion, are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Id.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In August 2011, a VA examination for the thoracolumbar spine was conducted using a Disability Benefits Questionnaire.  The portion of the Questionnaire relating to whether the Veteran has muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour contains contradictory information.  Specifically, the examiner indicated that the Veteran had guarding or muscle spasm of the thoracolumbar spine.  The report then asks "If yes, is it severe enough to result in: (check all that apply)."  The examiner checked yes to both "abnormal gait" and "guarding and/or muscle spasm is present, but do not result in abnormal gait or spinal contour."  Hence, it is unclear whether guarding or muscle spasm is or is not severe enough to result in abnormal gait.  Therefore, a remand is necessary to seek clarification from the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for further claims file review by the VA examiner who conducted the August 2011 VA thoracolumbar spine examination to obtain a supplemental opinion.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The Veteran, however, should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder and access to Virtual VA must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner should provide a complete rationale for his/her opinion.

The reviewer/examiner is to clarify whether the Veteran has guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait or abnormal spinal contour.  

2.  After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


